DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application filed on 3/6/2019.
Currently, claims 1-20 are pending and examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/1/2020; 3/19/2020; 6/6/2019; and 3/6/2019 are being considered by the examiner.
Claim Objections
Claims 1-14 are objected to because of the following informalities: claim 1, lines 1-2; the Applicant is advised to take out a phrase “for an adjusting device for adjusting a vehicle part”.  Appropriate correction is required. Claims 2-14 depending upon the objected claim 1 are also objected.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means of a motor unit in at least claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Re claim 1, lines 6, 11, 18; a citation “which” is confusing and indefinite because does not clear if “which” referring to which structure? Clarification is required. Claims 2-14 depending upon the rejected claim 1 are also rejected. Claims 3, 4, 8, 10-13, 16 having the same issues as mentioned are also rejected. 
Re claim 1, lines 17-19” a citation “but come into contact with one another in a second load state which is increased in relation to the first load state” is confusing and indefinite because does not clear how structurally “increased in relation” between the first and second load states? Clarification is required. 
Re claim 2, lines 2-3; a citation “the respective other” does not have a proper antecedent basis. Correction is required. Claims 3-9 depending upon the rejected claim 2 are also rejected. 
Re claim 4, line 3; a citation “the axis” does not have a proper antecedent basis. Correction is required. 
Re claim 8, line 3; a citation “at least partially” is confusing and indefinite because does not clear how much or how far “at least partially” is? Clarification is required. 
Re claim 14, line 3; a citation “the other” does not have a proper antecedent basis. Correction is required. 
Re claim 18, line 2; a citation “and the second positive locking element defines and opening” is confusing and indefinite because does not clear which structure “defines” for? Clarification is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Re claims 1-2: Torii discloses in Figs. 1-2, a drive apparatus comprising a carrier element 56, a transmission element 54 configured to be driven by means of a motor unit 10; and a drive housing 18 which is arranged on the carrier element and which including a bearing element 42 for rotatably bearing the transmission element about an axis of rotation, wherein the carrier element includes at least one first positive-locking element (near 34) and the drive housing includes at least one second positive locking element (near 40), which are in engagement with one another for a rotation-preventing securing action, wherein an elastic dampening element 59 is arranged between the at least one first positive-locking element and the at least one second positive-locking element and acts such that the first positive-locking element and the second positive-locking element are supported in damped fashion relative to one another along at least one spatial direction via the elastic dampening element 59 in a first load state, but come into contact with one another in a second load state which is increased in relation to the first load state (Fig. 1); wherein the at least one first positive-locking element or the at least one second positive-locking element includes a positive-locking pin (wherein near 34 points to) and the respective other positive-locking element defines a positive-locking opening (near 40).
Re claim 10: further comprising a sealing ring 58 which is formed in one piece with the at least one elastic dampening element 59 and which is designed to seal off a transition between the carrier element and the drive housing in moisture-tight fashion (Fig. 1).
Re claim 17: Torii discloses a drive for a power window actuator, the drive comprising: a carrier 56 (Figs. 1-2) including a first positive-locking element (near 34); a transmission 54 configured to be driven by a motor 10; a drive housing 18 arranged on the carrier and including a bearing element 42, configured to engage the transmission element such that the transmission element is rotatable about a 
Re claim 19: wherein the elastic dampening element 59 is having U-shaped in a cross-section (near wherein 59 points to).
Re claim 20: Torii discloses a drive for a power window actuator, the drive comprising: a carrier 56 (Figs. 1-2) including a first positive-locking element (near 34); a transmission 54 configured to be driven by a motor 10; a drive housing 18 disposed on the carrier and configured to receive the transmission wherein the drive housing includes a second positive-locking element (near 40); and an elastic dampening element 59 disposed between the first positive-locking element and the second positive locking element (see Figs. 1-2).
Allowable Subject Matter
Claims 3-9, 11-16 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/


    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale